 



Exhibit (10.1) Comerica Incorporated Employee Stock Purchase Plan

Original Plan approved by the Compensation Committee on 11/15/96
This First Amended and Restated Plan approved by the Compensation Committee on
7/21/03
This First Amended and Restated Plan approved by the Board of Directors on
7/22/03

 

 

COMERICA INCORPORATED

FIRST AMENDED AND RESTATED

EMPLOYEE STOCK PURCHASE

PLAN

 



--------------------------------------------------------------------------------



 



ARTICLE I.

INTRODUCTION

     1.1   Purpose and Establishment. The Board believes that the interests of
the Company are served through share ownership of the Company by its employees.
Such ownership strengthens the sense of identity between the Company and its
employees, and furthers a unity of purpose among the Company, its employees and
its shareholders. It is the purpose of this Plan to provide a convenient means
through which employees of the Company and its selected subsidiaries may acquire
shares in the Company.

     1.2   Term of Plan. The operation of this Plan shall commence on April 1,
1997 and shall continue indefinitely until terminated by the Company.

     1.3   Company Shares. The aggregate number of Company Shares which may be
purchased under the Plan shall not exceed 5,000,000, provided, however, that in
the event the number of outstanding Company Shares changes as a result of any
stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination, or exchange of shares, split-up, split-off,
spin-off, liquidation or other similar change in capitalization, or any
distribution made to common stockholders other than cash dividends, the number
or kind of shares that may be purchased under the Plan pursuant to this Section
1.3 shall be automatically adjusted, and the Committee shall be authorized to
make such other equitable adjustments as it deems necessary so that the value of
the interest of the Participants shall not be decreased by reason of the
occurrence of such event. Any such adjustment shall be conclusive and binding.

     1.4   Supplements. From time to time supplements may by amendment be
attached to and from a part of this Plan and shall be given the same effect that
such provision would have if it was incorporated within the basic text of the
Plan. Such supplements may modify or supplement the provisions of the Plan as
they apply to particular groups of Employees or groups of Participants, shall
specify the persons affected by such supplements and shall supersede the other
provisions of the Plan to the extent necessary to eliminate inconsistencies
between the Plan provisions and the provisions of such supplements.

I-1



--------------------------------------------------------------------------------



 



ARTICLE II.

DEFINITIONS AND CONSTRUCTION

     2.1   Definitions. Whenever used in the Plan, the following terms shall
have the meanings set forth below.



  A.   “Account” means an account established for each Participant under the
Plan to hold Company Shares acquired for the Participant’s account with Payroll
Withholding Contributions, Other Permitted Contributions, Service Award
Contributions, Matching Contributions, Account Retention Contributions and
Reinvested Cash Dividends.     B.   “Beneficiary” means the Participant’s spouse
or the individual(s) designated by the Participant as recipient(s) of the
balance of the Participant’s Account at the time of the Participant’s death.    
C.   “Bi-Weekly Base Pay” means the gross amount of cash compensation a
Participant receives during each bi-weekly pay period, including base pay,
incentive compensation paid through the Management Incentive Plan or through a
specific business unit incentive plan, referral awards, ROAR payments, overtime,
shift differential and commissions, and effective as of January 22, 1999,
Bi-Weekly Base Pay shall include lump sum merit bonuses. Bi-Weekly Base Pay
shall not include any amount which is deferred under the Deferred Compensation
Plan.     D.   “Board” means the Board of Directors of Comerica Incorporated.  
  E.   “Code” means the Internal Revenue Code of 1986, as amended. All
references to sections of the Code shall be deemed to refer to any successor
provisions to such sections.     F.   “Committee” means the committee appointed
by the Board to administer the Plan as provided herein. Unless otherwise
determined by the Board, the Compensation Committee of the Board shall be the
Committee.

II-1



--------------------------------------------------------------------------------



 





  G.   “Company” means Comerica Incorporated, a Delaware corporation. For
purposes of Plan provisions relating to eligibility to participate or receive or
make contributions, it shall also include subsidiaries and affiliates of the
Company.     H.   “Company Shares” means shares of $5.00 par value common stock
of the Company.     I.   “Custodian Bank” means Comerica Bank, a Michigan
banking corporation, or such other institution as may be appointed by the
Company to hold Company Shares in Accounts of Participants under the Plan.    
J.   “Deferred Compensation Plan” means the 1999 Comerica Incorporated Deferred
Compensation Plan, or any plan adopted by the Company as a successor to such
plan.     K.   “Disability” has the meaning set forth in Section 4.4 hereof.    
L.   “Employee” means an individual who renders service to the Company as a
common law employee or officer; provided, however, that for purposes of the
Plan, non-resident aliens shall not be considered Employees and shall not be
eligible to participate in the Plan, except as otherwise designated by the
Committee or the Plan Administrator.     M.   “Entry Date” means, with respect
to an Employee, the Employee’s date of hire or any day of any month thereafter
during any Plan Year.     N.   “Exchange Act” means the Securities Exchange Act
of 1934, as amended.     O.   “Matching Contribution” means, subject to the
limitations of Section 4.3 hereof, a contribution by the Company, the gross
amount of which shall equal 15% of the aggregate amount of Payroll Withholding
Contributions, Service Award Contributions and/or Other Permitted

II-2



--------------------------------------------------------------------------------



 





      Contributions made during the previous quarter. The Matching Contribution,
net of all applicable withholding and deductions, shall be used to purchase
Company Shares.     P.   “Other Permitted Contribution” means a non-periodic
contribution of a Participant to the Plan pursuant to guidelines approved by the
Committee or the Plan Administrator.     Q.   “Participant” means an Employee
who is currently contributing to the Plan or for whom an Account is maintained
under the Plan if the Employee has ceased his or her contributions.     R.  
“Payroll Withholding Contribution” means a contribution of a Participant under
the Plan equal to the percentage of the Participant’s gross Bi-Weekly Base Pay
such Participant has elected to contribute to the Plan; provided, however, that
in the event the Participant’s pay less all applicable withholding and
deductions is less than the amount of his or her elected contribution, the
contribution shall be reduced so as not to exceed 100% of the Participant’s net
pay. Payroll Withholding Contributions shall be withheld by the Company and
forwarded to the Custodian Bank which shall utilize such contributions to
purchase Company Shares for allocation to the Employee’s Account in accordance
with the provisions of the Plan.     S.   “Plan” means the Comerica Incorporated
First Amended and Restated Employee Stock Purchase Plan, the provisions of which
are set forth herein.     T.   “Plan Administrator” means, unless determined
otherwise by the Board or the Committee, the Director of Corporate Human
Resources (or, if no individual is the Director of Corporate Human Resources,
then the designated acting Director of Corporate Human Resources).     U.  
“Plan Year” means the fiscal year on which the records of the Plan are kept
which shall be the calendar year; provided, however, that the first Plan Year
shall be the period commencing April 1, 1997 and ending December 31, 1997.

II-3



--------------------------------------------------------------------------------



 





  V.   “Reinvested Cash Dividends” means cash dividends paid on Company Shares
allocated to a Participant’s Account which are utilized to purchase additional
Company Shares for such Participant’s Account.     W.   “Retirement” has the
meaning set forth in Section 4.4 hereof.     X.   “Section 16 Insider” means any
Participant who is designated by the Company as a reporting person under Section
16 of the Exchange Act.     Y.   “Service Award” means a discretionary award, in
the form of a Service Award Contribution, made by the Company in recognition of
an Employee’s service to the Company.     Z.   “Service Award Contribution”
means a discretionary contribution by the Company to be allocated to a
Participant’s Account in recognition of an Employee’s service to the Company.
The Service Award Contribution, net of any applicable withholding and
deductions, shall be used to purchase Company Shares.     AA.   “Share Retention
Contribution” means, subject to fulfillment of the requirements in Section 4.4
hereof, a contribution by the Company to be allocated to a Participant’s Account
in a Plan Year equal to 5% of the amount of Payroll Withholding Contributions,
Service Award Contributions and/or Other Permitted Contributions made to such
Participant’s Account in the first of the two immediately preceding Plan Years
as set forth in Section 4.4. Share Retention Contributions shall be utilized to
purchase additional Company Shares for the Participant’s Account.

     2.2   Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Delaware shall be the controlling law in all
matters relating to this Plan.

II-4



--------------------------------------------------------------------------------



 



ARTICLE III.

PARTICIPATION

     3.1   Eligibility. Any person who is or becomes an Employee of the Company
may commence participation in the Plan as of the first Entry Date subsequent to
such individual’s date of hire.

     3.2   Enrollment. Participation in the Plan shall be accomplished by the
Employee communicating verbal instructions to an interactive voice system.
Payroll Withholding Contributions will commence as of the first pay period which
begins not less than ten days following a Participant’s communication of
instructions. Other Permitted Contributions will be made as soon as is
administratively feasible following the Company’s receipt of instructions.

     3.3   Election Changes. A Participant may increase, decrease, cease or
resume the amount of his or her Payroll Withholding Contributions by
communicating further instructions to an interactive voice system. There shall
be no limitation on the number of election changes a Participant may make,
although election changes shall require two weeks’ prior notice before they
become effective. A discontinuance of contributions in and of itself shall not
constitute a withdrawal from the Plan.

III-1



--------------------------------------------------------------------------------



 



ARTICLE IV.

CONTRIBUTIONS

     4.1   Payroll Withholding Contributions. Any Payroll Withholding
Contribution shall equal at least 0.5% but not exceed 100% of a Participant’s
Bi-Weekly Base Pay net of all other applicable withholding and deductions. The
Company shall remit these contributions to the Custodian Bank promptly.

     4.2   Other Permitted Contributions. A Participant may make Other Permitted
Contributions in a single sum at such time or times permitted by the Committee.

     4.3   Matching Contributions. The Company shall make a Matching
Contribution equal to 15% of the Payroll Withholding Contributions, Service
Award Contributions and/or Other Permitted Contributions made by each
Participant during any quarter, provided there have been no withdrawals from the
Participant’s Account during such quarter. Matching Contributions will not be
made with respect to Payroll Withholding Contributions, Service Award
Contributions and/or Other Permitted Contributions made during any Plan Year
which exceed $25,000. Matching Contributions will be made at the end of each
calendar quarter and shall be net of all other applicable withholding and
deductions. A Participant shall be eligible to receive a Matching Contribution
if there have been no withdrawals during the preceding quarter even if the
Participant’s employment terminated during such quarter for any reason.

     4.4   Share Retention Contributions. Subject to the conditions and
limitations of this Section 4.4, the Company shall allocate Share Retention
Contributions to Accounts of those Participants who qualify therefor. Subject to
the conditions and limitations of this Section 4.4, a Participant shall qualify
for Share Retention Contributions in a Plan Year equal to 5% of the amount of
Payroll Withholding Contributions, Service Award Contributions and/or Other
Permitted Contributions made to his or her Account during the first of the two
immediately preceding Plan Years if the Participant is employed on the last day
of such two-Plan-Year-period, and, during such two-Plan-Year-period, there has
not been a withdrawal of any of the following:

IV-1



--------------------------------------------------------------------------------



 





  A.   Payroll Withholding Contributions, Service Award Contributions and/or
Other Permitted Contributions made during such period;     B.   Matching
Contributions made with respect to Payroll Withholding Contributions, Service
Award Contributions and/or Other Permitted Contributions made during such
period;     C.   Shares purchased with any contributions referred to in to
Section 4.4 (A) or (B); or     D.   Shares purchased with dividends paid with
respect to any shares referred to in Section 4.4 (C).

Share Retention Contributions will not be made with respect to Payroll
Withholding Contributions, Service Award Contributions and/or Other Permitted
Contributions made during any Plan Year which exceed $25,000. Share Retention
Contributions shall be made as soon as reasonably practicable after the first
day of each Plan Year with respect to Payroll Withholding Contributions, Service
Award Contributions and/or Other Permitted Contributions, if any, that were made
for the first of the two immediately preceding Plan Years, provided that the
Participant is employed on the last day of the second of such two preceding Plan
Years (that is, the last day of the Plan Year immediately preceding the Plan
Year in which such Share Retention Contribution is made) and further provided
that the conditions of this Section 4.4 regarding no withdrawals have been
satisfied. Notwithstanding anything in this Section 4.4 to the contrary, a
Participant whose employment terminates by reason of Retirement, death or
Disability prior to such date shall be eligible to receive a Share Retention
Contribution for the immediately preceding Plan Year and for the Plan Year
during which the Participant’s employment so terminates if and only if there
have been no withdrawals during such two-Plan-Year-period. The Share Retention
Contribution made on behalf of any such eligible terminated Participant with
respect to the Plan Year in which such Participant’s employment so terminates
shall be prorated based on the number of full calendar months during such final
Plan Year that the Participant was employed. For purposes of this Section 4.4, a
Participant’s employment shall be considered to have terminated by reason of
Retirement if he or she terminates

IV-2



--------------------------------------------------------------------------------



 



employment with eligibility for, and elects to commence receipt of, an early or
normal retirement benefit under a tax-qualified defined benefit retirement plan
maintained by the Company, and a Participant’s employment shall be considered to
have terminated by reason of Disability if he or she terminates employment with
eligibility for, and is awarded, disability benefits under a long-term
disability plan maintained by the Company.1

     4.5   Service Award Contributions. The Company may make Service Award
Contributions to the Accounts of those Employees whom it wishes to recognize for
service to the Company. Service Award Contributions are made at the discretion
of the Company. All Company Service Awards shall be made under this Plan through
such Service Award Contributions.

     4.6   Assignment of Rights Under the Plan. A Participant’s Account shall
not be assigned, by pledge or otherwise, or transferred, except by will, the
laws of intestacy, or pursuant to Section 8.1 hereof.



--------------------------------------------------------------------------------

     1 Please note that determination of disability and award of disability
benefits may occur retroactively long after the Participant#s employment
termination date and after the date that Share Retention Contribution
determinations were otherwise made for the relevant Plan Year.

IV-3



--------------------------------------------------------------------------------



 



ARTICLE V.

ACQUISITION OF COMPANY SHARES

     5.1   Application of Current Contributions. As soon as reasonably
practicable following its receipt of Payroll Withholding Contributions, Other
Permitted Contributions, Service Award Contributions, Matching Contributions and
Share Retention Contributions, the Custodian Bank shall purchase the maximum
number of Company Shares that the funds allocated to each Participant’s Account
may purchase at the then-prevailing market prices. Such purchases may be in the
open market or directly from the Company. Company Shares so acquired shall be
allocated to each Participant’s Account.

     5.2   Reinvested Cash Dividends. Any cash dividends paid on Company Shares
allocated to any Participant’s Account shall be utilized by the Custodian Bank
to purchase additional Company Shares at prices and in the manner specified
above.

     5.3   Stock Certificates. Company Shares held under the Plan shall be held
in book entry form, and the Custodian Bank or its nominee shall be identified as
the owner thereof while such Company Shares remain in the Plan.

V-1



--------------------------------------------------------------------------------



 



ARTICLE VI.

RIGHTS WITH RESPECT

TO SHARES HELD IN PLAN

     All rights accruing to an owner of record of shares shall belong to and be
vested in the Participant for whose Account Company Shares are being held by the
Custodian Bank, including, without limitation, the right to receive all
dividends payable in respect of such shares, the right to receive all notices of
shareholders’ meetings and to vote, and to tender or refrain from tendering such
shares in response to a tender offer.

VI-1



--------------------------------------------------------------------------------



 



ARTICLE VII.

WITHDRAWALS FROM PLAN

     7.1   In-Service Withdrawals. A Participant may withdraw all or any portion
of the balance of his or her Account from the Plan during the Participant’s
employment. If the value of the Participant’s Account at the time the in-service
withdrawal is requested is less than the value of ten Company Shares at such
time, distribution will be made to the Participant in cash. Otherwise, the
Participant may elect to receive a distribution in the form of cash or shares.
Any brokerage commissions incurred in connection with the sale of shares to
facilitate a distribution shall be charged to the Participant’s Account. A
Participant shall not be entitled to receive a Matching Contribution with
respect to any Payroll Withholding Contributions, Service Award Contributions
and/or Other Permitted Contributions made during a quarter if the Participant
has made an in-service withdrawal during the quarter.

     7.2   Termination Withdrawals. A Participant or his or her Beneficiary must
submit an application to withdraw the balance of his or her account not later
than ninety days after the Participant’s employment terminates due to death,
Disability, Retirement, voluntary resignation, involuntary dismissal or any
other reason, or within ninety days after the Participant or his or her
representative receives notice that the Plan has terminated. A withdrawal
application will be provided to the Participant or Beneficiary upon the
occurrence of any of the aforementioned circumstances. The application must be
returned to the Custodian Bank within ninety days of receipt. If the Custodian
Bank does not receive a withdrawal application by the specified deadline, it
will distribute the balance of the Participant’s Account to the Participant or
his or her representative. If the value of the Participant’s Account at the time
the termination withdrawal is requested is less than the value of ten Company
Shares at such time, distribution will be made to the Participant in cash.
Otherwise, the Participant may elect to receive a distribution in the form of
cash or shares. Any brokerage commissions incurred in connection with the sale
of shares to facilitate a distribution will be charged to the Participant’s
Account. However, a distribution

VII-1



--------------------------------------------------------------------------------



 



by the Company in the event a withdrawal request is not made within the ninety
day period will be in the form of whole shares registered in the Participant’s
name. In all cases, cash will be paid in lieu of fraction of shares.

     7.3   Special Rule Applicable To Section 16 Insiders. Except in the
circumstances of death, Disability, Retirement or other termination of
employment, a Section 16 Insider shall not be permitted to receive a cash
distribution from the Plan, if, within the previous six months, he or she (or
any other person whose transactions are attributed to the Section 16 Insider
under Section 16 of the Exchange Act) either (i) acquired Company Shares in the
open market or pursuant to a private transaction; or (ii) made an election under
the Plan (or under any other Plan sponsored by the Company) that resulted in an
acquisition of equity securities of the Company within the meaning of that term
under Section 16 of the Exchange Act. The Committee or Plan Administrator may
make such other rules as are necessary to comply with Section 16 of the Exchange
Act, as amended from time to time.

VII-2



--------------------------------------------------------------------------------



 



ARTICLE VIII.

MISCELLANEOUS PROVISIONS

     8.1   Designation of Beneficiary. In the case of any married Participant,
the Participant’s spouse shall be the Beneficiary of the balance of the
Participant’s Account in the event assets remain in such Account at the time of
the Participant’s death unless the Participant has designated another individual
as Beneficiary, and the Participant’s spouse has consented in writing to such
designation. In the case of any unmarried Participant, the Beneficiary shall be
those individual(s) designated by the Participant. Any designations of
beneficiary other than a spouse must be made on a form which will be provided by
the Company. The last form received by the Custodian Bank prior to a
Participant’s death shall be the controlling form. The Company reserves the
right to distribute the balance of a Participant’s Account to his or her estate
notwithstanding the designation of a Beneficiary, if the Company is unable to
locate the Beneficiary, a dispute arises among Beneficiaries or under any other
circumstances the Company deems appropriate.

     8.2   Withholding of Taxes. The Company shall withhold from any amounts
payable to the Participant all Federal, state, city, or other taxes as legally
required by reason of Participant’s participation in this Plan.

     8.3   Expenses. All charges of the Custodian Bank, the cost of maintenance
of the Accounts of Participants, the purchase of shares, and the cost of
transferring shares to the Participants and Beneficiaries shall be borne by the
Company; but brokerage charges involved in the sale of shares, if any, shall be
added to the cost of the shares.

     8.4   Administration. The Plan shall be administered by the Board or a
Committee designated by the Board. In addition, unless determined otherwise by
the Board or Committee, the Plan Administrator shall handle the day-to-day
administration of the Plan. The Plan Administrator may employ accountants, legal
counsel and any other experts he or she deems advisable to assist in the
administration of the Plan.

VIII-1



--------------------------------------------------------------------------------



 



     8.5   Compliance With Legal Requirements. The Company shall be bound by all
applicable laws in operating this Plan and shall administer and interpret this
Plan in accordance with legal requirements.

     8.6   Amendment and Termination. The Committee reserves the right to amend
and/or restate the Plan at any time or to terminate the Plan.

ARTICLE IX.

EXECUTION

     By executing this Plan the Company signifies its adoption thereof, and the
Custodian Bank signifies its acceptance of its responsibilities contained
herein.



  COMERICA INCORPORATED



  By: /s/ James E. Lake
                                                            
       James E. Lake
Its: Senior Vice President and
       Director of Human Resources



  COMERICA BANK AS CUSTODIAN BANK



  By: /s/ Cheryl A. Derezinski
                                                            
       Cheryl A. Derezinski
Its: Senior Vice President

IX-1